Citation Nr: 0602114	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for valvular heart 
disease, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability. 

2.  Hypertension was not demonstrated in service or for many 
years thereafter, and there is no competent medical evidence 
to link it to service.

3.  Valvular heart disease was initially documented many 
years after service, and there is no competent medical 
evidence to link it to service or a service-connected 
disability.

4.  There is no competent medical evidence to link a 
psychiatric disability to a service-connected disability.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  Valvular heart disease was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred or aggravated; nor is it proximately due to or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).

3.  A psychiatric disability is not proximately due to or 
aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the June 2004 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA and private 
medical records.  The appellant has been afforded the 
opportunity to testify at a hearing at the VA.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension, cardiovascular disease or endocarditis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence supporting the veteran's claim consists of the 
service medical records and private and VA medical records.  
In this regard, the Board observes that a blood pressure 
reading of 118/90 was recorded on the separation examination 
in August 1963.  Records from a private facility disclose 
that the veteran was seen in 1979 and hypertension was 
diagnosed.  In December 1985, cardiomegaly was reported, and 
it was further stated that no valvular heart disease was 
noted.  The veteran underwent an echocardiogram in June 1989, 
and the findings included increased aortic root dimension 
with enlargement of the left ventricular cavity and 
hypokinesis of the basilar interventricular septum.  VA 
medical records reflect an assessment of rheumatic valvular 
disease in October 2001.  The veteran underwent an aortic 
valve replacement in March 2003.  The diagnoses were aortic 
insufficiency with severe aortic valve regurgitation, status 
post previous rheumatic fever and hypertension.  With respect 
to the claim for service connection for a psychiatric 
disability, the Board notes that the veteran was seen in a VA 
mental hygiene clinic in July 2003 and reported that 
following his surgery earlier that year, he had been 
experiencing low energy/motivation, increased anxiety/worry 
about his future and crying spells.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence.  In 
this regard, the Board notes that there is only one 
borderline elevated blood pressure reading in service.  In 
fact, two blood pressure readings on the separation 
examination were within normal limits.  Moreover, the heart 
and vascular system were evaluated as normal.  There is no 
clinical evidence in the file reflecting treatment for heart 
disease or hypertension for many years after service.  
Indeed, in the statement from a private physician received in 
March 2005, she related that the only instance the veteran 
had received medical care between his discharge from service 
and 1979 was when he was seen in an emergency room in 1975 
for an eye problem and blood pressure was reported to be 
140/110.  Although the physician noted the blood pressure 
reading of 118/90 on the separation examination, she failed 
to link the veteran's current cardiovascular disease to 
service.  

Clearly, the evidence fails to document the presence of 
hypertension or valvular heart disease during service or for 
many years thereafter.  Similarly, there is no competent 
medical evidence of record to link either disability to 
service.  In this regard, the Board observes that during the 
hearing before the undersigned, the veteran was advised to 
furnish a statement from the private physician who had 
submitted the statement in March 2005 that linked his heart 
disease to service.  No such document has been received.  
Thus, the only evidence to relate the veteran's hypertension 
or valvular heart disease to service is the veteran's 
statements on his own behalf.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a hypertension or 
valvular heart disease that is related to service are neither 
competent nor probative of the issue in question.  

The veteran has argued that valvular heart disease and a 
psychiatric disability are secondary to hypertension.  In 
light of the fact that service connection has not been 
established for any disability, to include hypertension, 
there is no basis for the veteran's claim for service 
connection on a secondary basis.

The Board concludes, accordingly, that the medical findings 
of record are of greater probative value than the veteran's 
statements in support of his claim for monetary benefits.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, valvular heart disease or a psychiatric 
disability on a secondary basis.  

While the Board acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hypertension or valvular heart 
disease, the Board finds that such an examination is 
unnecessary in this case because the record contains 
sufficient medical evidence to make a decision on the 
veteran's claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005). 

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury, or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, while the record clearly reflects that the 
veteran currently has hypertension and valvular heart 
disease, there is no competent medical evidence that 
hypertension or valvular heart disease is in any way 
associated with an established event, injury, or disease in 
service.  Under these circumstances, there is no duty on the 
part of the VA to provide a medical examination, because as 
in Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disorder, if 
shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain evidence that establishes that the veteran has 
hypertension or valvular heart disease that is related to 
service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. 
§ 5103A(d).  In the absence of corroborating evidence 
establishing that the veteran suffered an event, injury or 
disease in service, a current examination could do no more 
than speculate that a currently diagnosed disorder was 
related to service based on the veteran's unsubstantiated 
account of service events.  Under these circumstances, the 
Board believes that a VA examination is unnecessary.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disorder and 
service by way of an April 2004 letter from the RO to the 
veteran, but he failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the April 2004 letter of 
the need to submit medical evidence of a relationship between 
a current disorder and the injury, disease, or event in 
service.  While the veteran is clearly of the opinion that 
hypertension and valvular heart disease are related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  See Espiritu, 2 Vet. 
App. 492.  
 
The evidentiary gap in this case between active service and 
the earliest diagnosis of hypertension or valvular heart 
disease essentially constitutes negative evidence that tends 
to disprove the veteran's claim that he had an injury in 
service that resulted in a chronic disability or persistent 
symptoms.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
affd. sub. nom., Forshey v. Principi, 284 F. 3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Therefore, the Board 
concludes that service connection for hypertension, valvular 
heart disease and a psychiatric disability claimed as 
secondary thereto, is denied.  



ORDER

Service connection for hypertension is denied.

Service connection for valvular heart disease, to include on 
a secondary basis, is denied.

Service connection for a psychiatric disability on a 
secondary basis is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


